 In the Matter of LANE COTTON MILLS COMPANYandTEXTILE WORKERSORGANIZINGCOMMITTEECase No. B-222.-Decided August 04,1937Cotton Textile Industry-Investagatwon of Representatives:controversy con-cerning representation of employees : refusal by employer to recognize unionas exclusive representative except upon investigation of each membership cardand personal examination of each member ; resentment and dissatisfactionamongemployees-Unit, Appropriate for Collective Bargaining:all employeesin plant except clerical and supervisory ; no controversy asto-ElectionOrdered-Certification of Representatives.Mr. Samuel Langfor the Board.,Mr. S. Odenheimer,of New Orleans, La., for the Company.Mr. R. R. Tisdale,of New Orleans, La., for the T. W. O. C.Mr. Joseph Friedman,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn July 2, 1937, the Textile Workers Organizing Committee,herein called the T. W. O. C., affiliated with the Committee for Indus'trial Organization, filed with the Regional Director for the FifteenthRegion (New Orleans, Louisiana) a petition alleging that a questionaffecting commerce had arisen concerning the representation of theemployees of the Lane Cotton Mills Company, New Orleans, Louisi-ana, herein called the Company, and requesting as investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJuly 12, 1937, the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section'3 of National Labor Relations Board Rulesand Regulations-Series 1, as amended, authorized the Regional Di-rector to conduct an investigation and'to provide for an appropriatehearing; and the Board further ordered, pursuant to Article III, Sec-tion 10 (c) (2) and Article II, Section 37 (b) of the Rules and Regu-lations-Series 1, as amended, that the case be consolidated for thepurpose of hearing with the case arising on a complaint against theCompany issued by the Regional Director after charges had beenfiled by the T. W. O. C. simultaneously *dth the petition herein.369 370NATIONAL LABOR RELATIONS BOARDPursuant to a notice of hearing duly issued and served by theRegional Director upon the Company and the T. W. O. C., a hearingwas held in New Orleans, Louisiana, on July 20, 21, 22, and 23,1937, before D. Lacy McBryde, the Trial Examiner duly designatedby the Board.At the hearing the Board was represented by coun-sel;theCompany was represented by its president; and theT.W. O. C. was represented by its regional representative.All par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all the parties.Although the two cases were consolidated for hearing, separatedecisions will be rendered.The present decision concerns only therepresentation proceeding.The Board has reviewed the rulings of the Trial Examiner on themotions and objections of the Company and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINas OF FACT1.THE BUSINESS OF THECOMPANYLane Cotton Mills Company was incorporated in Louisiana in1910, and has its plant and principal office in New Orleans, Louisi-ana.It is engaged in the manufacture of cotton cloth, cottondenim, twine, and rope.According to its pay-roll list for the weekending July 4, 1937, the number of its employees totals 1,589. Itsannualpay roll is approximately $1,000,000.The Company purchases annually some 30,000 bales of cotton,of anapproximate value of $2,000,000. It also purchases othermaterials,such as dyes, textile machinery, rope, and bags.Ninety-five per cent of its cotton is purchased from cotton merchants situ-ated in New Orleans.The greater portion of the cotton is deliveredin motor trucks to the Company's plant from warehouses and rail-way terminals, while at least ten per cent is delivered to its plantdirectly by railway transportation.The cotton which it receivesfromwarehouses is delivered in the first instance to the warehousesby boat and by rail.The Company's sales ofits finished products in 1936 aggregatedapproximately $4,500,000 in value.Ninety-five per cent of its salesaremadedirectly to customers located outside of the State ofLouisiana.Shipments to points outside of the State of Louisianaare madeby motor,rail,and boat transportation.In the course of the hearing the Company admitted that it wasengaged in interstatecommerce. DECISIONS AND ORDERSII.THE UNION371The T. W. O. C. is a labor organization affiliated with the Com-mittee for Industrial Organization. It admits to membership allemployees of the Company, except clerical employees,foremen,,assistantforemen, and any employees who have the power to hire,discharge, or discipline.III.THE APPROPRIATE UNITThe T. W. O. C. maintains that all employees in the Company'splant, except clerical employees, foremen, assistant foremen, andother employees having the authority to hire, discharge, or dis-cipline, constitute a unit appropriate for the purposes of collectivebargaining.Such a unit would embrace nearly all of the employeesof the Company, as the number of clerical and supervisory em-ployees is relatively small.The Companyraises noobjection to thebargaining unit claimed by the T. W. O. C. and has signified its will-ingness to bargain collectively with the T. W. O. C. as the sole bar-gaining agent, if it is determined by an election that the T. W. O. C.is the representative of the majority of the employees in the unit.The evidence discloses that certain employees termed "secondhands" serve in a capacity analogous to that of assistant foremen,with authority to give orders and to recommend the hiring and dis-missalof employees. In accordance with familiar rules, they shouldnot be included in the bargaining unit.In order to insure to the Company's employees the full benefitof their right to self-organization and collective bargaining, andotherwise to effectuate the policies of the Act, we find that all of theemployees in the plant, exclusive of clerical employees, foremen,assistant foremen, second hands, and all other employees havingauthority to hire, discharge, or discipline, constitute a unit appro-priate for the purposes of collective bargaining.IV. QUESTION CONCERNING REPRESENTATIONIn the early part of May 1937, the T. W. O. C. begana campaignformembership among the employees of the Company. By thelatter part of June 1937, it claimed a membership of 1,300 of theemployees of the Company.On July 1, 1937, a conference was heldbetween the president of the Company and the representative of theT.W. O. C. concerning the recognition of the T. W. 0. C. as therepresentative of the employees of the Company.The president ofthe Company agreed to recognize the T. W. O. C. as the representa-tive of its employees and to bargain collectively with the T. W. O. C.,if it proved that it represented a majority of the employees in the 372NATIONAL LABOR RELATIONS BOARDplant.The president of the Company insisted that proof be made bypermitting him to inspect each and every membership card and in thepresence of the representative of the T. W. O. C. to talk individuallywith each employee who was a member of the T. W. O. C. Therepresentative of the T. W. O. C. agreed to the arrangement subjectto a vote of its members. On July 3, 1937, the members of theT.W. O. C. voted against submitting themselves to individual inter-rogation by the president of the Company.Thereupon, the Com-pany refused to recognize the T. W. O. C. as the representative of itsemployees for the purposes of collective bargaining.The Com-pany's present refusal to recognize the T. W. O. C. as sole bargain-ing agent has created resentment and dissatisfaction among the em-ployees who are members of the T. W. O. C.We find that a question has arisen concerning the representationof the employees of the Company.This question can best be settledby the taking of a secret ballot among the employees on the pay rollfor the week ending July 3, 1937, when the question arose.V. THE EFFECT OF TILE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OFLAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law:1.All the employees of the Lane Cotton Mills Company, exceptclerical employees, foremen, assistant foremen, second hands, and allother employees having authority to hire, discharge, or discipline,constitute a -unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the National LaborRelations Act.2.A question affecting commerce has arisen concerning the repre-sentation,of employees in the aforesaid unit, within the meaning ofSection 9 (c) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re- DECISIONS AND ORDERS373lationsAct, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withthe Lane Cotton Mills Company, an election by secret ballot shall beconducted within 15 days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9 of said Rules andRegulations, among all the employees of the Lane Cotton MillsCompany on its pay roll during the work week ending July 3, 1937,except clerical employees, foremen, assistant foremen, second hands,and all other employees having authority to hire, discharge, ordiscipline, and those who have since quit or have been dischargedfor cause, to determine whether they desire to be represented by theTextileWorkers Organizing Committee for the purposes of collec-tive bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESSeptember 17, 1937On July 2, 1937, the Textile Workers Organizing Committee,herein called the T.W. O. C., affiliated with the Committee forIndustrial Organization, filed with the Regional Director for theFifteenth Region (New Orleans, Louisiana) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of the employees of the Lane Cotton Mills Company, NewOrleans, Louisiana, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Pursuant to notice duly served upon the Company and the T. W.O. C., a hearing was held in New Orleans, Louisiana, on July 20,21, 22, and 23, 1937, before D. Lacy McBride, the Trial Examinerduly designated by the National Labor Relations Board, hereincalled the Board.On August 24, 1937, the Board issued a Decisionand Direction of Election.The Direction of Election provided thatan election by secret ballot be held among all the employees of theCompany on its pay roll during the work week ending July 3, 1937,49446-38-vol. uc-25 374NATIONALLABOR RELATIONS BOARDexcept clerical employees, foremen, assistant foremen, second hands,and all other employees having authority to hire, discharge, ordiscipline, and those who have since quit or have been dischargedfor cause, to determine whether they desire to be represented by theT.W. O. C. for the purposes of collective bargaining.Pursuant to the Direction, balloting was conducted on September7, 1937.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballot andtomake challenges.On the same day, September 7, 1937, the Regional Director cer-tified that a count of the ballots showed :Total Eligible Voters-----------------------------------------1,500Total Ballots Cast--------------------------------------------1,433Total Ballots Protested---------------------------------------(Not now employedor insupervisory capacity)53Total Protests Allowed---------------------------------------53Ballots Voided by Agreement----------------------------------(Not employed on date of eligibility)67Total Spoiled Ballots-----------------------------------------6Total Ballots Officially Counted-------------------------------1,307Total Vote for Textile Workers Organizing Committee----------942Total Vote Opposing Textile Workers Organizing Committee----365The agent of the Board who conducted the ballot caused to beserved upon the parties to the proceeding his Intermediate Reporton the conduct of the ballot.No objection to the ballot or the In-termediate Report was filed, and the Regional Director forwardedthe Intermediate Report to the Board in Washington, D. C.Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act and pursuant to Article III, Section 8 of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIED that the Textile Workers Organizing Com-mittee has been selected by a majority of all the employees of theLane Cotton Mills Company, except clerical employees, foremen,assistant foremen, second hands, and all other employees having au-thority to hire, discharge, or discipline, as their representative forthe purposes of collective bargaining, and that pursuant to Section9 (a) of the National Labor Relations Act, the Textile WorkersOrganizing Committee is the exclusive representative of all the em-ployees of the Lane Cotton Mills Company, except clerical employ-ees, foremen, assistant foremen, second hands, and all other em-ployees having authority to hire, discharge, or discipline, for thepurposes of collective bargaining in regard to rates of pay, wages,hours of employment, and other conditions of employment.